 



(FIRST ALBANY COMPANIES LOGO) [y37714y3771405.gif]
July 25, 2007
DEPFA BANK plc
1, Commons Street
Dublin 1
Ireland
Attention: Legal Department
DEPFA BANK plc, New York Branch
623 Fifth Avenue, 22nd Floor
New York, NY 10022
Attention: Executive Director
Ladies and Gentlemen:
     Re: Notice and Waiver
     We refer to that certain Asset Purchase Agreement, dated as of March 6,
2007, among DEPFA BANK plc, an Irish public limited company (“Buyer”), First
Albany Capital Inc., a New York corporation (“Seller”), and First Albany
Companies Inc., a New York Corporation (“Parent”) (the “Asset Purchase
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Asset Purchase Agreement.
     Section 8.2 of the Asset Purchase Agreement requires that Parent include,
as a management proposal to be voted on by the shareholders of Parent at its
next annual meeting no later than June 30, 2007, an amendment to its certificate
of incorporation changing its corporate name to a name that does not include the
words “First Albany” or any derivative thereof or the word “FA” except as set
forth in the Disclosure Letter Schedule 2.2 (the “Charter Amendment”). By
signing below you acknowledge prior receipt of notification in accordance with
Section 7.2 of the Asset Purchase Agreement that Parent will not include certain
information related to the Charter Amendment in its annual meeting proxy for its
annual meeting of shareholders and will not hold its annual meeting of
shareholders on or before June 30, 2007.
     Pursuant to Section 13.8 of the Asset Purchase Agreement, which provides
that any provision of the Asset Purchase Agreement may be waived, or the time
for its performance may be extended, by the party or parties entitled to the
benefit thereof, Parent requests that Buyer waive, and Buyer hereby waives, the
provisions in Section 8.2 of the Asset Purchase Agreement requiring that the
Charter Amendment be voted upon by the shareholders of Parent at its next annual
meeting and that the annual meeting be held no later than June 30, 2007;
provided, that on the tenth Business Day following the satisfaction or waiver of
all of the conditions set forth in Articles IX and X of the Asset

 



--------------------------------------------------------------------------------



 



Purchase Agreement, other than the condition set forth in Section 9.8 and other
than such conditions to be satisfied on the Closing Date, then, unless otherwise
agreed in writing by the parties (i) Parent shall have caused its Subsidiaries
to have changed their corporate names as required by Section 8.2 of the Asset
Purchase Agreement, (ii) Parent shall have caused the business of Parent to be
operated under a trade name that does not include the name “First Albany” or
“FA” or any derivatives thereof and (iii) Parent and Buyer shall have entered
into a license agreement, substantially in the form of Exhibit A hereto.
Notwithstanding the foregoing or any other provision of the Asset Purchase
Agreement, Parent agrees that it shall use its commercially reasonable efforts
to hold a meeting of shareholders as necessary to approve the Charter Amendment
prior to or (if necessary) following the Closing, including following the
closing of the Investment Agreement dated May 14, 2007 between Parent and
MatlinPatterson FA Acquisition LLC (“MatlinPatterson”) irrespective of whether
prior to such closing, a meeting of shareholders was held at which the Charter
Amendment was voted on and not approved.
     Section 7.4(b)(v) of the Asset Purchase Agreement provides that Parent and
Seller shall not maintain Tentative Net Capital of Seller (on a company wide
basis) of less than $18,000,000; provided, that for a period not less than five
(5) consecutive Business Days, Seller’s Tentative Net Capital may be less than
$18,000,000 but not less than $15,000,000. Pursuant to Section 13.8 of the Asset
Purchase Agreement, which provides that any provision of the Asset Purchase
Agreement may be waived, or the time for its performance may be extended, by the
party or parties entitled to the benefit thereof, Parent requests that Buyer
waive, and Buyer hereby waives, Parent’s and Seller’s compliance with the
requirements of Section 7.4(b)(v); provided, that Seller shall provide to Buyer
(a) on a daily basis from the date hereof until the Closing Date (or earlier
termination of the Asset Purchase Agreement) the daily haircut capital report in
the form delivered to Seller’s management, (b) a copy of Seller’s FOCUS Report
for the quarter ended March 31, 2007 and (c) a copy of Seller’s FOCUS Report for
the quarter ended June 30, 2007 promptly following filing of such report with
the NASD.
     This waiver from Buyer is conditioned on the prior execution and delivery
by MatlinPatterson to Buyer of the Voting Agreement, substantially in the form
of Exhibit B hereto. This waiver shall be effective upon execution by the Buyer,
Seller and Parent. This waiver shall be governed by and construed in accordance
with the internal laws (as opposed to the conflicts of law provisions) of the
State of New York. This waiver may be executed in several counterparts, each of
which is an original, but all of which together constitute one and the same
agreement. The execution and delivery of this waiver by Buyer represents its
irrevocable consent to, and agreement and acknowledgment of, the terms contained
herein. The execution and delivery of this waiver shall not, except as
specifically provided herein, constitute a waiver of any other provision of the
Asset Purchase Agreement, including any other obligations of Parent under
Section 7.3(a) and Section 8.2 of the Asset Purchase Agreement. Except as
specifically provided herein, the Asset Purchase Agreement shall remain in full
force and effect.
[SIGNATURE PAGE FOLLOWS]

2



--------------------------------------------------------------------------------



 



     Please indicate your agreement to the foregoing by signing below.

                  Very truly yours,    
 
                FIRST ALBANY COMPANIES INC.    
 
           
 
  By:   /s/ Peter J. McNierney    
 
     
 
   
 
  Name:   Peter J. McNierney    
 
  Title:   Chief Executive Officer    
 
           
 
                FIRST ALBANY CAPITAL INC.    
 
           
 
  By:   /s/ Peter J. McNierney    
 
     
 
   
 
  Name:   Peter J. McNierney    
 
  Title:   Chief Executive Officer    

     We confirm our agreement and acceptance of the foregoing.

          DEPFA BANK PLC    
 
       
By:
  /s/ Kieran Walsh    
 
 
 
   
Name:
  Kieran Walsh    
Title:
  Managing Director    
 
       
By:
  /s/ John Andrade    
 
 
 
   
Name:
  John Andrade    
Title:
  Director    

 

 

 

Waiver Agreement Signature Page

 



--------------------------------------------------------------------------------



 



Exhibit A
LICENSE AGREEMENT
     This LICENSE AGREEMENT (this “Agreement”) is made and entered into this [_]
day of [_], 2007 (the “Effective Date”), by and between [DEPFA BANK plc, an
Irish public limited company][Depfa First Albany Securities LLC, a New York
limited liability company] (“Licensor”), and First Albany Companies Inc., a New
York corporation (“Licensee”). Licensor and Licensee will be referred to herein
collectively as the “Parties” and each individually as a “Party.” Capitalized
terms not otherwise defined herein shall have the meanings given to such terms
in the APA (as defined below).
     WHEREAS, Licensor and Licensee have entered into that certain Asset
Purchase Agreement, dated March 6, 2007 (the “APA”), pursuant to which, among
other things, Licensor will purchase at the Closing Licensee’s Municipal Capital
Markets Group and certain related assets, including without limitation all
right, title and interest to the common law trademark “First Albany” (the
“Mark”);
     WHEREAS, in accordance with Section 8.2 of the APA, Licensee will include
as a management proposal to be voted on by its shareholders at its next special
meeting of shareholders (the “Meeting”) an amendment to its certificate of
incorporation changing its corporate name to a name that does not include the
Mark (such amendment, the “Charter Amendment”);
     WHEREAS, Licensor has waived certain provisions of the APA so that Licensee
may hold the Meeting following the Closing, and the Parties intend that Licensee
will have the right to continue to use the Mark as part of its official
corporate name in accordance with, and subject to, the terms and conditions of
this Agreement; and
     WHEREAS, this License Agreement is being entered into at the Closing.
     NOW, THEREFORE, the Parties agree as follows:
     1. License. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to Licensee a non-exclusive, royalty-free, non-transferable,
non-sublicensable license (the “License”) under Licensor’s rights in and to the
Mark to use the Mark in Licensee’s official corporate name and in any other
context where (a) use of Licensee’s official corporate name is required by
applicable law, including without limitation its certificate of incorporation,
by-laws and regulatory and other governmental filings, and (b) Licensee in the
ordinary conduct of its business must use the Mark in order to identify itself,
including without limitation in correspondence and contracts.
     2. Quality Control; Indemnification. Licensee acknowledges the high
standards, quality, style and image of the Mark and agrees that it shall not
take any action materially inconsistent with the reputation for high quality
symbolized by the Mark. It is acknowledged and agreed that Licensee’s
obligations under the preceding sentence shall be fully satisfied if Licensee
provides services under the Mark of a quality at least equivalent to those
provided by Licensee under the Mark immediately prior to the Closing. Licensee
agrees to indemnify and hold harmless the Licensor against any and all Losses
and Expenses incurred by Licensor in connection with or arising from any breach
by Licensee of any of its covenants or

 



--------------------------------------------------------------------------------



 



agreements contained in this Agreement; provided, that such indemnification by
Licensee (x) will be subject to the terms and limitations contained in
Article XI of the APA as if such indemnification were included in
Section 11.1(a) of the APA together with the other indemnifications by Licensee
and Seller therein and (y) shall survive for the period of the Term.
     3. Assignment. Licensor shall not assign, convey or otherwise transfer or
dispose of the Mark to any third party, and any attempt to do so by Licensor
shall be null and void, unless such assignee or transferee agrees in writing
that such assignment, conveyance or transfer shall be subject to the terms of
this Agreement. At Licensee’s expense, Licensor will take all commercially
reasonable actions and execute all documents necessary to effect the foregoing.
     4. Representations and Warranties. Licensor hereby represents and warrants
to Licensee that: (a) Licensor has the power to execute and deliver this
Agreement and all rights necessary to grant the License; and (b) the License and
the grant thereof does not, and will not, conflict with or otherwise violate
(i) any agreements to which Licensor is a party or by which Licensor’s assets
are bound, or (ii) any of Licensor’s charter documents.
     5. Term. This Agreement shall become effective on the Effective Date and
continue in force and effect until the Charter Amendment is filed by Licensee
with the New York Department of State, unless terminated earlier in accordance
with Section 6 (such period of time, the “Term”). The License shall survive
expiration or termination of this Agreement to the extent that Licensee is
required by applicable law to use the Mark in connection with matters that arose
prior to the filing of the Charter Amendment.
     6. Termination. Either Party may terminate this Agreement upon written
notice to the other Party if the other Party breaches this Agreement and does
not cure such breach within thirty (30) days of receipt of such notice.
     7. Covenant; Royalty. Licensee will use commercially reasonable efforts to
effect the Charter Amendment within sixty (60) days following the Closing (the
“Amendment Deadline”) and thereafter until the Charter Amendment is effected.
Notwithstanding Section 1, if the Charter Amendment is not effected on or before
the Amendment Deadline, then in consideration for the License, Licensee shall
pay to Licensor within ten (10) Business Days following the Amendment Deadline,
and on each anniversary of the Amendment Date thereafter until this Agreement
terminates in accordance with its terms, an annual royalty fee of Fifty Thousand
Dollars ($50,000).
     8. General Provisions.
     (a) Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be given or delivered in the same manner
as notice to the applicable Party is to be given or delivered under Section 13.3
of the APA.
     (b) Assignment. Neither Party may assign this Agreement without the prior
written consent of the other Party (such consent to not be unreasonably
withheld), except that no consent shall be required for an assignment [by Buyer
to its subsidiary pursuant to Section 13.4

2



--------------------------------------------------------------------------------



 



of the APA or] to a successor in interest to the assigning Party or the acquiror
of all or substantially all of the assigning Party’s assets.
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of New York.
     (d) Submission to Jurisdiction; Waiver of Jury Trial. The Parties hereby
irrevocably submit in any suit, action or proceeding arising out of or related
to this Agreement or any of the transactions contemplated hereby or thereby to
the jurisdiction of the United States District Court for the Southern District
of New York and the jurisdiction of any court of the State of New York located
in the City of New York and waive any and all objections to jurisdiction that
they may have under the laws of the State of New York or the United States. Each
of the Parties hereby waives trial by jury in any action to which they are
parties involving, directly or indirectly, any matter in any way arising out of,
related to or connected with this Agreement and the transactions contemplated
hereby.
     (e) Entire Agreement; Modification. This Agreement and the APA (including
all consents and waivers related to the APA) supersede all prior agreements
between the Parties with respect to this Agreement’s subject matter, and
constitute a complete and exclusive statement of the terms of the agreement
between the Parties with respect to such subject matter. This Agreement may not
be amended except by a written agreement executed by both Parties.
     (f) Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.
     (g) Waiver. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the Party entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently authorized for the
purposes of this Agreement if, as to any Party, it is authorized in writing by
an authorized representative of such Party. The failure of any Party to enforce
at any time any provision of this Agreement shall not be construed to be a
waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any Party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.
     (h) Counterparts. This Agreement may be executed and delivered in one or
more counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
     (i) No Adequate Remedy. Each Party acknowledges that its breach of this
Agreement would cause irreparable harm to the other Party (the “Non-Breaching
Party”) and the

3



--------------------------------------------------------------------------------



 



Non-Breaching Party would have no adequate remedy at law for such breach.
Accordingly, the Parties agrees that any Non-Breaching Party shall be entitled
to obtain an injunction against any such breach without the requirement of
posting a bond or other security.
[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their respective authorized officers as of the day and year first written
above.

              DEPFA BANK PLC
 
       
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
       
 
       
 
            FIRST ALBANY COMPANIES INC.
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

5



--------------------------------------------------------------------------------



 



VOTING AGREEMENT
     This Voting Agreement dated as of June 29, 2007 (the “Agreement”), is made
by and between DEPFA Bank plc, an Irish public limited company (“DEPFA”), and
MatlinPatterson FA Acquisition LLC, a Delaware limited liability company
(“MatlinPatterson”).
PRELIMINARY STATEMENTS
     A. DEPFA entered into the Asset Purchase Agreement (the “Asset Purchase
Agreement”), dated as of March 6, 2007, with First Albany Capital Inc., a New
York corporation (“FA Capital”), and First Albany Companies Inc., a New York
corporation (“FAC”).
     B. MatlinPatterson entered into the Investment Agreement (the “Investment
Agreement”) dated as of May 14, 2007 with FAC, whereby MatlinPatterson will
acquire certain shares of FAC common stock, par value $0.01 per share (the
“Common Stock”).
     C. Under the Asset Purchase Agreement, FAC agreed to include as a
management proposal, to be voted on by the shareholders of FAC at its next
annual meeting of shareholders no later than June 30, 2007, an amendment to its
certificate of incorporation (the “Charter Amendment”) changing its corporate
name to a name that does not include the words “First Albany” or any derivative
thereof or the word “FA” except for certain agreed derivations provided in
Schedule 2.2 thereto. The approval of the Charter Amendment by FAC’s
shareholders is a condition precedent to the closing of the transactions
contemplated by the Asset Purchase Agreement.
     D. FAC is seeking DEPFA’s consent to waive the requirement to have a
shareholder meeting on the Charter Amendment by June 30, 2007, and as a
condition to granting such waiver, DEPFA has requested that MatlinPatterson
enter into this Agreement and vote any Shares held by MatlinPatterson in favor
of the Charter Amendment.
     E. As used herein, the term “Shares” includes all shares of such Common
Stock as to which MatlinPatterson and its affiliates (at any time prior to the
termination of this Agreement) are the beneficial owner or is otherwise able to
direct the voting thereof and all securities issued or exchanges with respect to
any such Shares upon any reclassification, recapitalization, reorganization,
merger, consolidation, spin-off, stock split, combination, stock or other
dividend or any other change in FAC’s capital structure.
     NOW, THEREFORE, for good and valuable consideration, the receipt,
sufficiency and adequacy of which are hereby acknowledged, the parties to this
Agreement intending to be legally bound do agree as follows:
     1. Representations and Warranties. MatlinPatterson represents and warrants
to DEPFA that (i) upon the closing of the recapitalization of FAC contemplated
by the Investment Agreement, MatlinPatterson expects to own and have the right
to vote Shares constituting a majority of the shares of Common Stock then
outstanding; (ii) this Agreement has

 



--------------------------------------------------------------------------------



 



been duly authorized, executed and delivered by all necessary organizational
action of MatlinPatterson; and (iii) this Agreement constitutes the legal, valid
and binding obligation of MatlinPatterson, enforceable in accordance with its
terms.
     2. Agreements with Respect to the Shares. MatlinPatterson agrees during the
term of this Agreement:
          (i) to vote the Shares in favor of the Charter Amendment at every
meeting of the stockholders of FAC at which such matter is considered and at
every adjournment thereof;
          (ii) not to solicit, encourage or recommend to other stockholders of
FAC that (x) they vote their shares of Common Stock or any other securities in
any contrary manner, or (y) they not vote their shares of Common Stock at all;
and
          (iii) to vote the Shares (x) in favor of the approval of Asset
Purchase Agreement, if submitted to a vote of the FAC stockholders, and
(y) against any Incompatible Transaction submitted to a vote of the FAC
stockholders.
     For purposes of this Agreement, a “Incompatible Transaction” shall mean a
transaction of any kind (including, without limitation, a merger, consolidation,
share exchange, reclassification, reorganization, recapitalization, sale or
encumbrance of substantially all the assets of FAC or FA Capital outside the
ordinary course of business, or sale or exchange by stockholders of FAC or FA
Capital of all or substantially all the shares of FAC’s or FA Capital’s capital
stock) proposed by any person(s) pursuant to which (x) a person other than FA
Capital would become the owner of the Business (as defined in the Asset Purchase
Agreement), unless such person assumes the obligations of FA Capital under the
Asset Purchase Agreement, or (y) a person other than FAC would become the
controlling shareholder of FA Capital, unless such person assumes the
obligations of FAC under the Asset Purchase Agreement. For the avoidance of
doubt, the Investment Agreement and the transactions contemplated thereby as of
the date hereof shall not constitute an Incompatible Transaction.
     3. Limitation on Sales. During the term of this Agreement, MatlinPatterson
agrees not to sell, assign, transfer, loan, tender, pledge, hypothecate,
exchange, encumber or otherwise dispose of, or issue an option or call with
respect to, any of the Shares unless the transferee, pledgee, optionee or other
counterparty, to the extent it could acquire rights to vote such Shares during
the term of this Agreement, agrees to be bound by and subject to the terms and
conditions of this Agreement as if such transferee, pledgee, optionee or other
counterparty had executed this Agreement on the date hereof.
     4. Specific Performance. MatlinPatterson acknowledges that it will be
impossible to measure in money the damage to DEPFA if MatlinPatterson fails to
comply with the obligations imposed by this Agreement, and that, in the event of
any such failure, DEPFA will not have an adequate remedy at law or in damages.
Accordingly, MatlinPatterson agrees that injunctive relief or any other
equitable remedy, in addition to any remedies at law or damages, is the
appropriate remedy for any such failure and will not oppose the granting of any
such remedy on the basis that DEPFA has an adequate remedy at law.
MatlinPatterson agrees

2



--------------------------------------------------------------------------------



 



not to seek, and agrees to waive any requirement for, the securing or posting of
a bond in connection with DEPFA seeking or obtaining such equitable relief.
     5. Publicity. MatlinPatterson agrees that, from the date hereof through the
Closing Date, it shall not issue any public release or announcement concerning
the transactions contemplated by this Agreement without the prior consent of
DEPFA (which consent shall not be unreasonably withheld or delayed), except as
such release or announcement, in the opinion of MatlinPatterson’s counsel, may
be required by applicable law or NASDAQ rule.
     6. Term of Agreement; Termination.
     The term of this Agreement shall commence on the date hereof and shall
terminate upon the earlier to occur of (i) the Closing Date (as defined in the
Asset Purchase Agreement) and (ii) the due and proper termination of the Asset
Purchase Agreement in accordance with its terms. Upon such termination, no party
shall have any further obligations or liabilities hereunder.
     7. Miscellaneous.
     (a) Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter of this Agreement and supersedes
all prior written and oral and all contemporaneous oral agreements and
understandings with respect to the subject matter of this Agreement.
     (b) Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and shall be deemed to
have been duly given on the next business day after the same is sent, if
delivered personally or sent by telecopy or overnight delivery, or five calendar
days after the same is sent, if sent by registered or certified mail, return
receipt requested, postage prepaid, as set forth below, or to such other persons
or addresses as may be designated in writing in accordance with the terms hereof
by the party to receive such notice.
If to DEPFA:
DEPFA BANK plc
1, Commons Street
Dublin 1
Ireland
Facsimile: + 353 1 792 2210
Attention: Legal Department
and
DEPFA BANK plc, New York branch
623 Fifth Avenue, 22nd Floor
New York, NY 10022
Facsimile: 212 796 9219
Attention: Executive Director

3



--------------------------------------------------------------------------------



 



If to MatlinPatterson:
MatlinPatterson FA Acquisition LLC
c/o MatlinPatterson Global Advisers LLC
520 Madison Avenue, 35th Floor
New York, New York 10022
Attention: General Counsel
Fax: (212) 651-4011
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York as applied to contracts made
and fully performed in such state without giving effect to the principles of
conflict of laws thereof.
     (d) Rules of Construction. The descriptive headings in this Agreement are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement. Words used in this
Agreement, regardless of the gender and number specifically used, shall be
deemed and construed to include any other gender, masculine or feminine, or
neuter, and any other number, singular or plural, as the context requires. As
used in this Agreement, the word “including” is not limiting, and the word “or”
is not exclusive.
     (e) Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of the parties to this Agreement and their legal
successors-in-interest, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.
     (f) Counterparts. This Agreement may be executed in one or more
counterparts, and each of such counterparts shall for all purposes be deemed to
be an original, but all such counterparts together shall constitute but one
instrument.
     (g) Assignment. No party hereto shall assign its rights and obligations
under this Agreement or any part thereof, nor shall any party assign or delegate
any of its rights or duties hereunder without the prior written consent of the
other party, and any assignment made without such consent shall be void. Except
as otherwise provided herein, this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
     (h) Amendment. This Agreement may not be amended except by an instrument in
writing signed on behalf of all the parties.
     (i) Extension; Waiver. Any party to this Agreement may extend the time for
the performance of any of the obligations or other acts of any of the other
parties to this Agreement or waive compliance by any other party with any of the
agreements or conditions contained herein or any breach thereof. Any agreement
on the part of any party to any such

4



--------------------------------------------------------------------------------



 



extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.
     (j) Severability. The provisions of this Agreement are severable and, if
any thereof are invalid or unenforceable in any jurisdiction, the same and the
other provisions hereof shall not be rendered otherwise invalid or
unenforceable.

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto, intending to be legally bound
hereby, have duly executed this Voting Agreement as of the date first above
written.

                  DEPFA BANK, PLC    
 
           
 
  By:   /s/ Jim Ryan    
 
     
 
   
 
  Name:   Jim Ryan    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ John Andrade    
 
     
 
   
 
  Name:   John Andrade    
 
  Title:   Director    
 
           
 
                MATLINPATTERSON FA ACQUISITION LLC    
 
           
 
  By:   /s/ Robert H. Weiss    
 
     
 
   
 
  Name:   Robert H. Weiss    
 
  Title:   Vice President and Secretary    

6